Miller, Judge.
Gregory Steve Gould appeals from his conviction for trespass on the ground that the evidence was insufficient. We affirm.
When a defendant challenges the sufficiency of the evidence, this Court views the evidence in the light most favorable to the jury’s verdict, and does not weigh the evidence or judge witness credibility. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979). We determine only whether there was sufficient evidence for a rational trier of fact to find the defendant guilty beyond a reasonable doubt of the crime charged. Id.
Viewed in the light most favorable to the verdict, the evidence showed that early one morning Gould, appearing to be intoxicated, repeatedly walked in and out of a Timesaver store and harassed customers by begging them for change. The store clerk asked Gould to leave but he refused. Gould then walked outside and leaned against a newspaper stand in front of the store. The clerk called police, and Gould was arrested for trespassing.
Under OCGA § 16-7-21 (b) (3) a person commits criminal trespass when he “[rjemains upon the land or premises of another person . . . after receiving notice from the owner ... or, upon proper identification, an authorized representative of the owner or rightful occupant to depart.” Here, evidence that Gould remained on the premises of the store after being told to leave sufficed to sustain his conviction for trespass. See McCrosky v. State, 234 Ga. App. 321-322 (1) (506 SE2d 400) (1998); see also Pressley v. State, 269 Ga. App. 143, 145 (1) (a) (603 SE2d 699) (2004).

Judgment affirmed.


Andrews, R J., and Ellington, J., concur.